DETAILED ACTION
Applicant’s amendment and remarks filed February 26, 2021 are acknowledged and entered.  Claims 36-42, 44-55 and 59-88 are under examination.  The elected species of antibody, CTLA-4, PD-1, MAGEA3 and lung cancer, in the reply filed on September 25, 2020, is noted.  Claim 43 is withdrawn from consideration being directed to non-elected subject matter.
Any prior rejection not repeated or addressed in this Office Action is withdrawn in view of Applicant’s amendment filed February 26, 2021.  Specifically with regard to the prior art rejections previously of record, they are withdrawn in view of the amendment limiting the claims to Maraba virus.

Specification
The disclosure remains objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 17. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claims Summary
	Claim 36 is directed to a method for treating and/or preventing cancer or prolonging an anti-tumor response in a mammal in need thereof, comprising administering (e.g., intravenously (claims 54-55)) an effective amount of a combination comprising a Maraba replicative oncolytic 
Administration of the rhabdovirus and the check point inhibitor(s) is simultaneous (claim 44), or prior to the other (claims 45-46), such as wherein the rhabdovirus is first administered (e.g., twice, the second administration being at least 3 days after the first, in one or more doses of 106-1014 pfu) at least two weeks after the first administration of the checkpoint inhibitor (claims 51-53).  The checkpoint inhibitor is administered no more than once every three weeks (claim 47), no less than once every three weeks (claim 48), or every three weeks (claim 49).  The dose(s) of antibody checkpoint inhibitor is 0.1-10 mg/kg (claim 50).
	The oncolytic rhabdovirus comprises a nucleic acid capable of expressing a tumor associated antigen (TAA) (e.g., MAGEA3 (claims 60-61)).  The mammal has pre-existing immunity to the TAA (claim 62) via administering the TAA (or e.g., an adenovirus vector encoding) to the mammal prior to the oncolytic rhabdovirus (claims 63-66).  The expression vector encoding the TAA is administered at the same time as the first administration of the checkpoint inhibitor (claim 67), and the oncolytic rhabdovirus is administered about two weeks after that (claims 68 and 75) followed by a second administration of the oncolytic rhabdovirus about 3 days later (claim 69).  Additional administrations of check point inhibitor(s) are separated from the first administration by intervals of about 3 weeks (claim 69).  The first administration of the checkpoint inhibitor is at least six weeks after the first administration of the expression vector (claim 76), and the second administration of the checkpoint inhibitor is at least 3 weeks after the first administration of the expression vector (claim 77).  A second administration of the rhabdovirus is at least 3 days after the first, and a third is at least 11 days after the second (claim 78) or at least 4 days after the second (claim 80), and a fourth 
	The cancer being treated or prevented is lung cancer (claims 70 and 82), non-small cell lung cancer (NSCLC) (claim 71), which is a tumor expressing a TAA (claim 83), MAGEA3 (claims 71-73), or HPV E6 or E7 (claim 84).  The TAA of the tumor is the same as that expressed by the expression vector (claims 74 and 85).
  	Claim 86 is directed to a method for treating NSCLC, incorporating an adenovirus expressing MAGEA3, a checkpoint inhibitor Pembrolizumab, and oncolytic Maraba MG1 virus in a particular protocol.  Claims 87 and 88 are directed to methods of treating cancer in a mammal, incorporating an adenovirus expressing HPV E6/E7, oncolytic Maraba MG1 virus and a checkpoint inhibitor in particular protocols.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-42, 44-55 and 59-88 are rejected under 35 U.S.C. 103 as being unpatentable over Slos et al. (WO 2016/128542 A1, “Slos”, of record in the IDS filed 7/10/2018, having an effective filing date of February 13, 2015, which is the filing date of the priority document EP15305215.4, a copy of which accompanies the Office Action of 10/26/2020), evidenced by Hastie and Grdzelishvili (J. Gen. Virol., 2012, 93:2529-2545, “Hastie”), in view of Pol et al. Molecular Therapy, 2014, 22(2):420-429, “Pol”).  The claims are summarized above and correlated to the teachings of the prior art in bold font.
Slos discloses a method of treating or preventing a disease or pathologic condition, such as lung cancer (e.g., NSCLC) (claims 70-72, 82, 83 and 86), by administering to a mammal a combination of a therapeutic vaccine and one or more immune check point inhibitor (see page 4, lines 15-18, page 7, lines 24-25, page 41, line 20 through page 42, line 21).  The therapeutic vaccine is, for example, a replication-competent, attenuated viral vector expressing a tumor associated antigen, such as vesicular stomatitis virus, and HPV E6/E7 and MAGEA3 (claims 60, 61, 73-74 and 84-88) among others (see page 10, lines 19-20, page 10, last paragraph, page 13, last paragraph, last sentence, page 14, second paragraph, page 17, line 29, and page 18, top paragraph).  Slos does not characterize VSV as an oncolytic virus, however, it is inherently an oncolytic virus, as evidenced by Hastie (see Hastie, abstract).  The disclosed check point inhibitors include monoclonal antibodies ipilimumab (inhibits CTLA-4), tremelimumab (inhibits CTLA-4), pembrolizumab (inhibits PD-1) (see page 28, line 26 through page 30, line-18, and page 3, lines 13-29) (claims 37-42).  Administration is intravenous or intratumoral, among other modes (see page 40, lines 3-18) (claims 54, 55 and 81).
The disclosed combination product of vaccine with modulators reasonably indicates simultaneous administration (see page 8, first paragraph) (claims 44 and 67).  Also disclosed is separate administration for sequential administration of the therapeutic vaccine followed by the checkpoint modulator (e.g., 2 weeks later), or vice versa, at approximately the same time, or interspersed, in single or multiple doses.  More specifically, check point inhibitor administration is in intervals of 3 weeks, for example, and therapeutic vaccine administration is in intervals of claims 45-49, 51, 52 and 69).
Regarding the limitations of claims 76 and 77, wherein the first administration of the checkpoint inhibitor occurs at least six weeks or at least three weeks after the administration of the expression vector, as well as claims 78 and 79, wherein the vaccine is administered on various days, and the various schedules of claims 80 and 86-88, these embodiments would have been obvious variations in view Slos’ teachings on variability in the administration schedules, including hours, days, weeks, months and years (see Slos, page 40 through page 41, line 18).  In particular, on page 41 of Slos, lines 11-18 outline a protocol involving multiple interspersed administrations of vaccine and checkpoint inhibitor, serving as an example of the variability of the methods encompassed by Slos.  Slos also states that intervals of administration can be irregular if levels of monoclonal antibodies in patient blood levels is a factor (see page 41, lines 2-3).  The specifics of the protocol are result-effective variables in view of the desired result of inducing pre-existing immunity and anti-tumor activity.
Therapeutic vaccine is administered in a range of 105 to 1013 pfu, among other narrower ranges such as 108 to 5x109 (see page 39, lines 4-18) (claim 53).  Checkpoint inhibitor is administered in a range of from about 0.01 mg/kg to 10 mg/kg, for example (see pages 38-39, bridging paragraph) (claim 50).
The teachings of Slos and Hastie are summarized above.  Regarding the limitations of claims 36, 59 and 86-88, Slos does not disclose the use of a therapeutic vaccine comprising Maraba rhabdovirus, nor the particular strain of MG1.  Slos suggests the use of any therapeutic vaccine, including VSV, which is an oncolytic rhabdovirus.  Pol discloses MG1 and VSV oncolytic rhabdoviruses for use in cancer immunotherapy (see abstract and page 420, bridging 
Regarding the limitations of claims 62-88, Slos does not comment on pre-existing immunity to the TAA.  However, it would have been obvious to have administered Slos’ combination therapy to subjects having pre-existing immunity to the TAA.  Pol discloses that VSV and Maraba are effective as boosters of pre-existing immunity in the context of oncolytic vaccine vectors (see page 423, left column, first full paragraph).  Pol administers an adenovirus expression vector encoding a TAA (human DCT associated with melanoma) 12 days (about two weeks (claims 68 and 75)) prior to administration of the Maraba virus expressing the same TAA, and reports that priming the immune system of the subject prior to receiving the therapeutic Maraba virus results in strong secondary responses (see page 423, left column, first full paragraph) (claims 62-66).  One would have been motivated to induce immunity to a TAA prior to Slos’ therapy in order to establish pre-existing immunity to enhance the potency of Slos’ oncolytic virus, with a reasonable expectation of success, as demonstrated by Pol.
Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
	Applicant’s arguments have been carefully considered but fail to persuade.  Applicant’s argues unexpected results with the combination of Maraba virus and checkpoint inhibitors.  Applicant points to the examples in the specification which show an enhancement of immunity 
	In response to Applicant’s argument of unexpected results, the enhancing effect of checkpoint inhibitors with oncolytic virus is not unexpected, as seen in Slos (WO 2016/128542 A1, “Slos”).  Slos discloses that a combination product of a viral vector vaccine encoding an antigenic polypeptide, such as MVA (an oncolytic virus), and an immune checkpoint inhibitor, such as anti-CTLA-4 or anti-PD-1 antibody yielded surprising results (see Slos, page 4, lines 15-28, Figure 1 and 2).  The results observed by Slos mirror those observed in the instant case where another oncolytic virus (Maraba) was used in combination with anti-CTLA-4 or anti-PD-1 antibody.  Thus, there does not appear to be anything surprising about the results observed by Applicant since they were also observed with a comparable construct in the prior art.  

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STACY B CHEN/Primary Examiner, Art Unit 1648